Case 2:18-cv-02421-JFW-E Document 243-18 Filed 03/04/19 Page 1 of 2 Page ID #:6554




                             Exhibit P
Case 2:18-cv-02421-JFW-E Document 243-18 Filed 03/04/19 Page 2 of 2 Page ID #:6555




    Filed & Entered:                                                   02/08/2019 Order
    Docket Text: MINUTE ORDER granting the plaintiffs' [11] Motion to File Corrected Public
    Complaint and Strike Original Complaint from the Record. Accordingly, it is ORDERED that
    the motion is GRANTED. It is further ORDERED that the plaintiffs shall file a corrected
    public Complaint and the plaintiff's original [1] Public Complaint is stricken from the record.
    Signed by Judge Dabney L. Friedrich on February 8, 2019. (lcdlf1)
